The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to amended claims filed on 4/12/21, in which Claims 1-43 are presented for examination of which Claims 1, 20 and 30 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent Nos. 10,974,674, 10,632,950, 10,239,479, 9,908,495 and 9,174,574, in view of Iwama (US 2007/0046450) paragraph [0064] and Figure 3. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to use cameras to cover the front and sides as well as the rear of the vehicle, in order to improve the obstacle detection accuracy, as suggested by Iwama ([0011]).

Allowable Subject Matter
Claims 1-43 would allowable if a terminal disclaimer is filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Iyoda (US 2008/0004775) discloses a safety system for a vehicle ([0001]), said safety system comprising: an imaging sensor ([0044] stereo-camera) configured to be disposed at a vehicle equipped with said safety system so as to have an exterior field of view external of the equipped vehicle ([0044]); said imaging sensor capturing image data ([0044] imaging the scene behind the base vehicle); an image processor (40 of Fig 1) operable to process image data captured by said imaging sensor to detect a vehicle (Fig 1) exterior the equipped vehicle ([0045]); and to determine if a collision between the detected vehicle and the equipped vehicle is pending ([0044], [0045]); wherein, responsive to such determination of the pending collision, a safety feature of the vehicle is triggered before any actual impact occurs ([0044], [0045]); wherein the triggered safety feature comprises a reversible adjustment of a seat headrest of the equipped vehicle ([0039]).
b.	Matsubayashi et al. (Matsubayashi; US 2008/0067841) discloses a headrest control apparatus for a vehicle. The headrest control portion executes a forward drive control in which the headrest starts to be driven forward in response to a start-up signal from the and the motor is stopped in response to the positional relation between the occupant's head and the headrest reaching a predetermined positional relation. Matsubayashi discloses that if a pending collision is avoided or otherwise does not occur, the adjusted safety feature returns to its unadjusted condition that existed prior to such determination of the pending collision ([0050]-[0052], Fig 5).
c.	HERINK (Herink; US 2013/0054103) teaches sensors monitoring for a possible collision (S12 of Fig 8), when a collision is possible (S16 of Fig 8) activating safety restraints including headrests (S20 of Fig 8), and engaging the brakes (S22 of Fig 8), if the speed of the vehicle is determined to be slow enough, the car can be placed in reverse to avoid a head on collision (S30, S32 of Fig 8).  When the vehicle is placed in reverse the system releases the brakes (S33 of Fig 8; [0060]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK S RUSHING/Primary Examiner, Art Unit 2685